             Case 1:20-cv-05593-RA Document 111 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                      USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC#:
 JENNIFER ECKHART,                                                DATE FILED: 11-4-20

                            Plaintiff,
                                                                    20-CV-5593 (RA)
                       v.
                                                                          ORDER
 FOX NEWS NETWORK, LLC, et al.,

                            Defendants.




RONNIE ABRAMS, United States District Judge:

       Rule 15 of the Federal Rules of Civil Procedure permits a party to “amend its pleading once as a

matter of course within . . . 21 days after service of a motion under Rule 12(b) . . . .” Fed. R. Civ. P.

15(a)(1). Rule 15 also allows a party to amend its pleading with leave of the Court, which the Rules

instruct should be “freely give[n] . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). Eckhart has

twice before amended her complaint, albeit once in light of the Court’s severance of her claim from that

of Cathy Areu, Dkt. 77, and once upon receiving the Court’s assurance that the amendment would not

extinguish her right to amend “once as a matter of course.” Dkt. 38; see Dkt. 40 at Tr. 18:2–14

(approving Areu’s request to amend Plaintiffs’ joint complaint and confirming that this would not affect

Eckhart’s right to amend her complaint following the receipt of a motion to dismiss). She now seeks to

again amend her complaint in response to Defendants’ motions to dismiss, which were filed on October

19, 2020. Dkts. 83, 89. Defendants contest whether Eckhart may do so, given that she has already

amended her complaint twice. Dkts. 108, 110.
              Case 1:20-cv-05593-RA Document 111 Filed 11/04/20 Page 2 of 2



         In light of the fact that this would be Eckhart’s first substantive amendment to the complaint, the

Court will, as it indicated at the August 28th conference, allow her to amend again at this time. She has

until November 9, 2020 to do so.

SO ORDERED.

Dated:      November 4, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge




                                                         2
